DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Fig. 13 second chamber ‘200’ is incorrectly labeled as ‘220’.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 9 is objected to because of the following informalities:  In Line 1, “pivot” should be --pilot--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 is rendered indefinite because it recites the function “to selectively open fluid communication between one chamber of said chambers of said hydraulic cylinder and said reservoir based on the flow condition of the hydraulic fluid flowing to said other chamber of said chambers of said hydraulic cylinder to thereby allow faster evacuation of the hydraulic fluid from said one chamber of said hydraulic cylinder” without recitation of a corresponding structure to perform the recited function.  
	Claims 15-20 are rejected due to their dependence from Claim 14.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-10, & 13 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Froslie (3000230).
	Froslie discloses an apparatus comprising: a hydraulic circuit (e.g. Fig. 5), said hydraulic circuit having a first portion (e.g. fluid in lines 319, 320, Figs. 12-16), a second portion (e.g. sump 26’, Column 7, Lines 37-41), and a hydraulic component (140); and said hydraulic circuit configured to selectively open said hydraulic component to open communication between said first portion of the hydraulic circuit and said second portion of said hydraulic circuit based on the flow of the hydraulic fluid in said first portion when the flow of hydraulic fluid in first portion exceeds a selected threshold.  Wherein said hydraulic component comprises a pilot operated control valve (140); said pilot operated control valve includes a first chamber (148) with a first inlet (98b), a second inlet (320), an outlet (leftmost V as viewed in Figs 12-16), and a pilot piston assembly (146) mounted for movement in said first chamber; and said pilot piston assembly includes a pilot piston (146) with a piston side (facing to the left as viewed in Figs. 12-16) facing said first inlet and a pilot rod (extending from the right-side face of piston 146), said pilot rod extending from said first chamber into a second chamber (as shown in Fig. 13 extending into chamber 145) sealed from the first chamber.  

	Froslie discloses a pilot operated control valve assembly (140, Figs. 12-16) comprising: a first chamber (148) with a first inlet (98b), a second inlet (320), an outlet (leftmost V as viewed in Figs. 12-16), and a pilot piston assembly (146) mounted for movement in said first chamber; a second chamber (145) having an inlet (125c), an outlet (rightmost V as viewed in Figs. 12-16), and a valve poppet (142) movably mounted in said second chamber between a closed position (e.g. as shown in Fig. 16) wherein said inlet of said second chamber is not in fluid communication with said outlet of said second chamber and one or more open positions (e.g. as shown in Figs. 14-15 before closure of the chamber housing spring 149 ) wherein said inlet of said second chamber is in fluid communication with said outlet of said second chamber; said pilot piston assembly includes a pilot piston (146) with a piston side (facing to the left as viewed in Figs. 12-16) facing said first inlet and a pilot rod (extending from the right-side face of piston 146), said pilot rod extending from said first chamber into said second chamber (as shown in Fig. 13 extending into chamber 145), said second chamber being sealed from said first chamber; said second inlet of said first chamber is in fluid communication with said outlet of said first chamber (e.g. as shown in Fig. 13) so that fluid flows from said outlet of said first chamber from said first inlet or said second inlet; and wherein when the fluid flow to said first inlet of said first chamber exceeds a preselected flow rate, back pressure at said first inlet of said first chamber moves said pilot piston and cause said pilot rod to move said valve poppet from said closed position to one of said open positions to allow fluid flow from said inlet of said second chamber to said outlet of said second chamber.  Wherein said pilot operated control valve includes a valve body with the first and second chambers located in said valve body (as shown in Figs. 12-16); said second inlet of said first chamber is formed in said valve body; and said valve body comprises a cylindrical valve body.  

Claims 14-18 & 20 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Reed et al (US 2009/0165208 A1).
	Reed et al disclose a patient handling apparatus (e.g. Fig. 1) comprising: a hydraulic circuit (Fig. 49) and a hydraulic cylinder (61) to raise or lower a component of the patient handling apparatus; a pump (320); a reservoir (176); and said hydraulic cylinder having a rod, a cap end chamber, and a rod end chamber (as shown in Fig. 49), said hydraulic circuit being operable to direct the flow of hydraulic fluid between said pump, said hydraulic cylinder, and said reservoir, and said hydraulic circuit further configured to selectively open fluid communication between one chamber of said chambers of said hydraulic cylinder and said reservoir based on the flow condition of the hydraulic fluid flowing to said other chamber of said chambers of said hydraulic cylinder to thereby allow faster evacuation of the hydraulic fluid from said one chamber of said hydraulic cylinder (e.g. Para. [0167] - [0168]).  The patient handling apparatus further comprising: a frame; a base; and a lift assembly supporting said frame relative to said base (e.g. as shown in Fig. 1), said hydraulic cylinder being configured to extend or retract said lift assembly to thereby raise or lower said base or said frame with respect to the other.  Wherein: said hydraulic circuit includes a control valve (309) to control the fluid communication between said cap end chamber and said reservoir, and said hydraulic circuit being configured to selectively open said control valve to allow fluid to discharge at least some of the hydraulic fluid from said cap end chamber to said reservoir based on the flow condition of the hydraulic fluid flowing to said rod end chamber; said hydraulic circuit is configured to selectively open said control valve when there is a high flow condition to said rod end chamber of said hydraulic cylinder to thereby allow faster discharge of the hydraulic fluid from said cap end chamber of said hydraulic cylinder to the reservoir (e.g. Para. [0167] - [0168]); said control valve comprises a pilot operated control valve assembly (e.g. via solenoid); and said patient handling apparatus comprises an emergency cot (e.g. Fig. 1).  

Allowable Subject Matter
Claims 5-7 & 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 is indicated as allowable because Claim 5 specifically requires the further limitation of “so that fluid flows from said outlet of said first chamber during all fluid flow conditions”.  Regarding Claim 8, if the penultimate paragraph were to read --said second inlet of said first chamber is in fluid communication with said outlet of said first chamber so that fluid flows from said outlet of said first chamber from said first inlet or said second inlet so that fluid flows from said outlet of said first chamber during all fluid flow conditions--, Claim 8 would be allowable.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references listed on form PTO-892 are cited for their relevance to the disclosed invention and demonstration of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
July 2, 2022